DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  In lines 4, 5 & 7 the beginning of each method step is capitalized.  It is believed that the claim would be improved by amending these steps to start with a lower-case letter to prevent confusion regarding the requirement that each claim only comprise a single sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 5-10, 15 & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 is rejected because it recites the limitation “a panel” twice.  It is unclear if the two terms are referring to the same panel or if they are a different panel.  Base on Applicant’s specification it is believed that the claim is referring to the same panel and will be examined as such.  The claim should be amended to either remove the second recitation of the panel or to make clear that they are either the same panel or if they are different panels.

	Claims 6-10, 15 & 16 are rejected as well as being unclear for depending from the claim 5 which is also unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14 & 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braswell (US 5,201,830) in view of Hoyer (DE 3014557A1).

With regard to claim 1, Braswell, in Figures 10-12, discloses an actively driven pressure relief system for a container, a building, an enclosure, or a cubicle with an electrical installation (an aircraft is an enclosure and would necessarily comprise an electrical installation), the actively driven pressure relief system including a panel (70) and further comprising: a fault detection device (94) for detecting a fault in the container, the building, the enclosure or the cubicle; a triggering unit (96) for triggering an opening signal for the panel upon detection of a fault by the fault detection device; and a panel opening mechanism (50), wherein the panel opening mechanism opens the panel in a destructive manner (column 7 lines 1-25 and column 8, lines 4-24 as well as the Abstract).
Braswell does not teach that the fault detection device detects an arc fault in the electrical installation of the container, the building, the enclosure or the cubicle.  

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Braswell with Hoyer, by causing the device to trigger when an arcing is sensed, for the purpose of ensuring that the arcing event does not cause the enclosure to explode as the system of Braswell only operates after a rupturing has already been detected and the sensor of Hoyer would allow the pressure to be relieved without a rupturing already occurring.  It would further be obvious to include the rupture panel and rupture device of Braswell in a switchgear enclosure as taught by Hoyer for the purpose of providing a venting device which is very fast, provides better sealing with the outside environment and does not rely on a movable vent which would require maintenance to ensure that the device would move properly when triggered.

With regard to claims 2-4, 13 & 14, Braswell in view of Hoyer discloses the device of claim 1, and further discloses the panel opening mechanism being at least one of: an electrical actuator, a solenoid, a pyrotechnical device, a compressed gas, or a pre-charged mechanical spring (Braswell, column 6, lines 24-29) (re claim 2), wherein the fault detection device includes at least one of: an arc detection device, an overcurrent detection device, a reverse current detection device, or a pressure rise detection device (Hoyer, paragraph 0024) (re claims 3 & 13), wherein the triggering unit is part of the fault detection device (Hoyer, paragraph 0028) (re claims 4 & 14).

With regard to claim 5, Braswell teaches a container, building, enclosure, or cubicle with electrical installation including one or more electrical devices (an aircraft is an enclosure and would necessarily comprise an electrical installation), the container comprising: a panel (70) being part of at least one wall or ceiling (fuselage 10) of the container, the building, the 
Braswell does not teach that the fault detection device detects an arc fault in the electrical installation of the container, the building, the enclosure or the cubicle.
Hoyer, in Figure 1, teaches a venting system for an enclosure wherein the vent is opened when an arc fault is detected (paragraph 0028).   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Braswell with Hoyer, by causing the device to trigger when an arcing is sensed, for the purpose of ensuring that the arcing event does not cause the enclosure to explode as the system of Braswell only operates after a rupturing has already been detected and the sensor of Hoyer would allow the pressure to be relieved without a rupturing already occurring.  It would further be obvious to include the rupture panel and rupture device of Braswell in a switchgear enclosure as taught by Hoyer for the purpose of providing a venting device which is very fast, provides better sealing with the outside environment and does not rely on a movable vent which would require maintenance to ensure that the device would move properly when triggered.

With regard to claim 6, Braswell in view of Hoyer discloses the device of claim 5, and further discloses that the various panels are placed throughout the container, building, enclosure, or cubicle.  While the reference does not specifically teach that the panel is located in the wall or ceiling being the nearest to the electrical device of the electrical installation with the 

With regard to claims 8-10 & 16, Braswell in view of Hoyer discloses the device of claims 5 & 6, and further discloses that the wherein the fault detection device and the triggering unit allow an opening of the panel prior to a pressure rise exceeding a threshold within the container, building, enclosure, or cubicle (the Abstract of Braswell teaches that panel is opened an a predetermined value that would necessarily be set to open before the fuselage ruptures which can be taken to be a pressure threshold) (re claims 8 & 16), wherein the system includes more than one panel (as seen in Fig. 10 of Braswell) (re claim 9), wherein the panel is a metal sheet panel (Braswell, column 7, lines 1-3) (re claim 10).

With regard to claim 11, Braswell teaches a method for relieving pressure from a container, building, enclosure, or cubicle with a panel (70) and an electrical installation inside the container, building, enclosure, or cubicle (an aircraft is an enclosure and would necessarily comprise an electrical installation) comprising: Detecting a fault by a fault detection device (94); Triggering an opening signal for the panel of the container, building, enclosure, or cubicle upon detection of a fault by the fault detection device (via 96); and Forwarding the opening signal to the panel of the container, building, enclosure, or cubicle and initiating the opening of the panel of the container, building, enclosure, or cubicle by a panel opening mechanism (50), which opens the panel in a destructive manner(column 7 lines 1-25 and column 8, lines 4-24 as well as the Abstract).   
Braswell does not teach that the fault is an arc fault in the electrical installation.  
Hoyer, in Figure 1, teaches a venting system for an enclosure wherein the vent is opened when an arc fault is detected (paragraph 0028).   


With regard to claim 12, Braswell in view of Hoyer discloses the method of claim 11, and further discloses that detecting an arc fault in the electrical installation includes detecting an arc, an overcurrent, a reverse current, and a pressure rise (Hoyer, paragraph 0024).

Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Braswell in view of Hoyer as applied to claims 5 & 6 above, and further in view of Schomburg (US 2011/0215645).
	
With regard to claims 7 & 15, Braswell in view of Hoyer teaches the device of claims 5 & 6.  
Braswell in view of Hoyer does not teach the container is a container with a high power rectifier.  
Schomburg, in Figure 5, teaches a container (20) containing a generator and switch gear with a high power rectifier (paragraph 0043). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Braswell in view of Hoyer with Schomburg, by including the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.